REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Azzaro et al.; PG Pub. 2008/0186189) discloses combining sensor data and personal data to determine a bed fall risk score (see par. 23), but does not disclose generating a risk score for each before combining into a final risk score.
The prior art of record (Berringer et al.; PG Pub. 2018/0374581) discloses determining risk scores using resident data sets (see Fig. 1), but does not monitor vital signs for use with the determination.
The prior art of record (Pathak et al.; US Patent 10,692,011) discloses using vital signs (see 582; Fig. 5C) and profile information (see 588; Fig. 5C) to determine a fall risk score (see 594; Fig. 5C), but is only concerned with regular falls—not bed falls.
The prior art of record (Bender et al.; PG Pub. 2013/0303860) discloses combining sensor data with patient medical records (see par. 48, 65) for fall analysis. However, the composite fall risk score combines different parts of the curve characteristics (see par. 87-88) instead of the sensor data and medical records.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda K Hulbert/Primary Examiner, Art Unit 3792